Citation Nr: 0943668	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1990 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 Regional Office (RO) 
in Augusta, Maine rating decision, which denied the claims on 
appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
Veteran has a current psychiatric disability, to include 
PTSD, that is causally related to a disease, injury or event 
in service. 

2.  The preponderance of the evidence shows that the 
Veteran's current tinnitus is not causally related to a 
disease, injury or event in service.

3.  The preponderance of the evidence does not show that the 
Veteran has a current skin disability that is causally 
related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  A PTSD disability was not incurred in or aggravated by a 
verified, in-service stressful incident.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  A tinnitus disability was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

3.  A skin disability was not incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in her possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

A VCAA letter dated in May 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  The letters also advised him of the need to provide 
detailed information regarding his claimed in-service 
stressors, and a questionnaire to assist him in providing 
such information.  The letter also advised the Veteran of the 
type of information that could assist in corroborating his 
claimed in-service stressors.  

The May 2006 letter from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, 
personnel records, and VA medical records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  Furthermore, the Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Board notes that the Veteran was 
provided VA examinations for the claimed disorders in April 
2006 for tinnitus, September 2006 for psychiatric, and 
October 2006 for skin.  In addition, the claims file includes 
addenda from January 2008 for the skin and psychiatric 
claims.  The examinations and/or addenda were based on 
interview with the Veteran, review of the claims file, and 
physical or psychological evaluation.  Based on the 
foregoing, the examiners each opinioned that the Veteran's 
current condition or disability was unrelated to his military 
service.  The examiners provided thorough rationale for the 
opinions.  Based on the foregoing, the Board finds the 
examination reports and addenda to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claims for service connection.  

The Board also notes that the record contains a diagnosis of 
depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
In this regard, the Board notes that the January 2008 VA 
examination addendum discussed the Veteran's diagnosed 
depression, but concluded the depression was unrelated to the 
Veteran's military service based on a review of the claims 
file, including the Veteran's statements.  Therefore, for the 
reasons noted above and discussed below, the Board also finds 
the September 2006 VA examination and January 2008 addendum 
adequate with respect to the issues of whether a diagnosis 
other than PTSD is warranted for the Veteran's complaints, 
and, if so, whether such diagnosis is related to service.   
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

In order to establish direct service connection for a 
disorder there must be: (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

In general, the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, his or her knowledge and skill in analyzing the 
data, and his or her medical conclusion.  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000).

Given the Veteran's service in Kuwait and Iraq during the 
Persian Gulf War, the Board has considered the potential 
application of 38 U.S.C.A. § 1154(b) (West 2002).  However, 
the Veteran was not in receipt of any awards and/or 
decorations that would suggest that he participated, i.e., 
fired a weapon, in actual combat with the enemy.  Nor has the 
Veteran claimed to have participated in combat operations.  
While certain VA treatment records noted exposure to combat-
related events, for example the Veteran's claim of seeing 
dead and burned Iraqis, there is no direct evidence the 
Veteran, in his role as a heavy vehicle mechanic, actively 
engaged in combat operations.  Furthermore, in Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

PTSD

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
in February or March 1991 while serving with the 1st Armored 
Division, 3-35 Armored Battalion in Iraq and Kuwait, the 
Veteran reported observing many dead and burned bodies of 
Iraqi soldiers, including dismembered body parts.  The 
Veteran also claims that in February 1991 he was awakened by 
the sound of firing tanks and artillery, which continued for 
about three hours non-stop.  

The Board notes the Veteran's service treatment records do 
not indicate any complaints, treatment, or diagnoses of PTSD, 
or evidence of other psychological disorder.  Prior to 
service, in August 1989, the Veteran received a psychological 
consultation because of pre-service legal trouble that showed 
no evidence of symptoms of depression.  The Board observes 
the Veteran received a Mental Status Exam in December 1993, 
which found the Veteran psychologically cleared for any 
administrative action deemed necessary by command and that in 
February 1994 the Veteran was discharged for unsatisfactory 
performance, specifically for failing two physical fitness 
tests.   

After service, in support of his claim, the Veteran submitted 
a letter from a VA physician assistant that noted during 
treatment the Veteran had complained of insomnia and lack of 
desire to go out with friends, preferring to stay home and do 
nothing.  The Veteran also had reported nightmares one to two 
times per week, as well as being bothered by sounds of 
aircraft and military movies, radio, and television programs.  
The physician assistant opined, "I feel that this is 
associated with post traumatic stress disorder and has been 
occurring since the patient has been in service."  This 
letter is consistent with the April 2006 treatment record by 
the same physician assistant.

In September 2006, the Veteran was afforded a VA examination.  
The examiner noted review of the claims file, including the 
Veteran's medical record.  The Veteran reported a five year 
marriage that ended nine years previously.  During the 
marriage, the Veteran stated there had been multiple 
separations and frequent fights over finances, their 
children, and their home.  As to his claimed stressors, the 
Veteran reported seeing burned body parts and destroyed 
tankers.  The Veteran claimed to currently be sensitive to 
loud noises and avoid military movies, as well as feeling 
detached from his peers and socially isolated.  The Veteran 
denied any other current significant reactions suggestive of 
PTSD.  Based on the foregoing, the examiner diagnosed the 
Veteran with depression not otherwise specified.

In June 2007, the Veteran was seen by the same physician 
assistant from April 2006.  At that time, the Veteran 
reported his PTSD and depression continued to be a problem, 
but denied suicidal or homicidal ideation.

The RO requested clarification regarding the September 2006 
VA examination.  In January 2008, the VA examiner provided an 
addendum.  Again, the examiner noted review of the claims 
file.  The examiner opined that the Veteran did not meet the 
full DSM-IV criteria for PTSD at that time.  The examiner did 
not challenge that the Veteran was exposed to the events that 
he alleged; however, the examiner found that the Veteran's 
stressors as he described them did not appear to result in 
intense fear, helplessness, or feelings of dreadfulness.  In 
addition, the Veteran could not frequently recall the 
nightmares he claimed to experience monthly.  The examiner 
noted the Veteran had few avoidance responses or to 
experience recurrent and distressing recollections.  The 
Veteran also had a full affect, expressed a future 
orientation about life, and did not appear to experience 
markedly diminished interest or participation in significant 
activities of daily life.  As to the depression diagnosed 
during the September 2006 VA examination, the examiner found 
the depression related to recent post-service psychosocial 
stressors, including a history of bankruptcy, divorce, lack 
of adequate funds and transportation, and a global feeling of 
dissatisfaction about his station in life.  Based on the 
foregoing, the examiner found the Veteran's current diagnosis 
of depression was less likely than not caused or aggravated 
by his military service.

The Board notes there is conflicting evidence of record with 
respect to whether the Veteran has a current diagnosis of 
PTSD.  However, the Board finds that the greater weight of 
probative evidence is against finding the Veteran has a 
current diagnosis of PTSD.  The Board acknowledges the 
physician assistant's letter and VA treatment records noting 
symptomatology consistent with PTSD.  However, the PTSD 
notations were considered and discussed by the September 2006 
VA examining doctor, and the Board finds the examiner's 
rationale very persuasive as to why these treatment records 
provide insufficient evidence to establish that the Veteran 
meets the required criteria for a diagnosis of PTSD.  In 
particular, the Board notes that the information obtained by 
the VA examiner during the course of interviewing the Veteran 
was consistent with the information reported by the Veteran 
during the course of receiving treatment with the physician 
assistant.  Based on that information, the examiner concluded 
the Veteran's current symptomatology did not meet the DSM-IV 
criteria for PTSD and that the Veteran's current diagnosed 
depression was attributable to post-service financial, 
family, and other psychosocial stress factors.

The Board acknowledges the Veteran's assertions that his 
current psychiatric problems were caused by events witnessed 
during his military service.  Certainly, the Veteran can 
attest to factual matters of which he had first-hand 
knowledge, such as subjective complaints of depression and 
anxiety, and his assertions in that regard are entitled to 
some probative weight.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  A lay person, however, is not 
competent to diagnose any psychiatric disorder or render an 
opinion as to the cause or etiology of a specific psychiatric 
disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Therefore, the Board 
ultimately places more probative weight on the conclusions of 
the competent VA health care specialist, who interviewed the 
Veteran in detail, and provided a thorough rationale as to 
why the Veteran did not meet the criteria for a diagnosis of 
PTSD, and why his depression was of recent onset and due to 
recent life stressors.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions). 

In summary, the Board finds that the preponderance of the 
evidence of record does not show that the Veteran has PTSD 
related to military service.  In essence, even if it were 
presumed that the Veteran's alleged in-service stressors 
occurred, service-connection is not warranted as he is not 
shown to have PTSD related to those stressors.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Finally, as noted above, the Veteran also has been diagnosed 
with depression NOS.  In this regard, the Board has 
considered a recent holding of the Court that, although the 
Veteran's claim identified PTSD only, the Board's analysis is 
not necessarily limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including 
the Veteran's description of the claim, the symptoms the 
Veteran describes, and the information the Veteran submits or 
that VA obtains in support of the claim.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the Veteran's description of the 
claim, reported symptoms, and the other information of 
record).

Therefore, the Board has considered whether service 
connection may be warranted for depression NOS.  However, as 
previously noted, the record is negative for any complaints 
or findings of any psychiatric disorder in service or of any 
psychosis having manifested within one year of separation.  
In addition, the September 2006 VA examiner reviewed the 
claims file, including the previous diagnoses of PTSD and 
symptomatology consistent with PTSD.  After conducting a 
thorough interview of the Veteran, and a review of his 
documented medical history, the examiner concluded that the 
Veteran was most appropriately given a diagnosis of 
depression NOS.  In the January 2008 addendum, the examiner 
also explicitly found the Veteran's depression unrelated to 
military service.  The examiner discussed the Veteran's 
recent post-service psychosocial stressors, including 
bankruptcy, divorce, lack of adequate funds and 
transportation, unemployment, and a global feeling of 
dissatisfaction about his station in life.  There is no 
contrary competent medical evidence of record linking any 
psychiatric disorder other than PTSD, to include depression 
NOS, to the Veteran's military service.  As discussed in 
detail above, the Board places more probative weight on the 
clinical findings of the competent health care specialist 
than on the Veteran's own lay report as to his history.  See 
Jandreau, supra.  Therefore, the Board finds that the 
preponderance of the evidence is also against granting 
service connection for a psychiatric disorder other than 
PTSD, to include depression NOS.  See generally Gilbert, 
supra; Ortiz, supra.

Tinnitus

The Veteran also alleges he currently experiences tinnitus, 
which he relates to right ear hearing loss allegedly incurred 
during military service.  The Board observes that the 
Veteran's service treatment records indicate no complaints, 
diagnoses, or treatment for tinnitus, but do note right ear 
sensorineural hearing loss in a November 1993 audiogram.

After service, the Veteran was afforded a VA audiological 
examination in April 2006.  The audiologist's report stated 
the Veteran reported constant, recurrent right ear tinnitus 
with onset eight years previously.  Examination showed 
essentially mild sensorineural hearing loss in the right ear.  
The examiner stated the etiology of the Veteran's tinnitus 
was not likely the same as the right ear hearing loss because 
of the delayed onset of tinnitus.  Specifically, the examiner 
stated, "In summary, since the onset of the veteran's 
tinnitus was some 4 years after military service, therefore, 
it is not at least as likely as not that the veteran's 
tinnitus is related to service."    

In support of his claim, the Veteran submitted a letter from 
a treating physician assistant noting the Veteran's report of 
tinnitus.  The Veteran reported exposure to gunfire during 
service and the physician assistant opined that the exposure 
to gunfire during service was a causative agent in the 
Veteran's tinnitus.

The Board notes there is conflicting evidence of record with 
respect to the etiology of the Veteran's tinnitus.  The Board 
finds the opinions expressed in the VA audiologist's 
examination report credible and probative.  The report was 
based on a review of the claims file, interview of the 
Veteran, and audio examination.  Further, a complete and 
through rationale is provided for the opinion rendered.  It 
is clear the audiologist reviewed the Veteran's service 
treatment records, taking note of the right ear sensorineural 
hearing loss noted during service.  The examiner's conclusion 
is fully explained and consistent with the evidence of 
record.  By contrast, the Board affords the physician 
assistant's April 2006 opinion little probative weight.  The 
physician assistant provided no rationale for the opinion 
expressed, nor did the letter note the time of onset of 
tinnitus or discuss the disparity in time between the onset 
of right ear sensorineural hearing loss and the asserted 
bilateral tinnitus.

The Board observes that the Veteran is competent to discuss 
observed physical symptoms, such as ringing in the ears; as 
such, the Board finds the Veteran's statements as to etiology 
of approximately 1998, or approximately four years after 
service, credible and probative.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 
370, 374- 75 (2002) ("ringing in the ears is capable of lay 
observation").  Tinnitus, moreover, is a disorder uniquely 
ascertainable by the senses.  See Jandreau, supra.  That is, 
tinnitus is defined as a ringing in the ears, a finding that 
can only be determined by the Veteran's reporting of the 
condition, unlike, for example, hearing loss that is 
ascertained by clinical testing.  In this case, the Veteran 
reports tinnitus onset in approximately 1998 or about four 
years after service; thus, his reports due not establish a 
continuity of symptomatology between his current disability 
and service.

The Board has considered the Veteran's argument that it is 
not uncommon for tinnitus and hearing loss due to excessive 
noise exposure over a protracted period of time to go 
undetected until long after the initial exposure.  In this 
case, right ear sensorineural hearing loss was diagnosed in 
service.  At that time, however, the Veteran did not have 
tinnitus.  Presuming for the sake of argument the Veteran's 
contention that hearing loss and tinnitus can go for many 
years without diagnosis, in this case the Veteran was 
diagnosed with right ear hearing loss during service, but the 
Veteran has acknowledged he did not have tinnitus until 
approximately four years after service.  Thus, this is not a 
situation where tinnitus was present but undiagnosed for 
years after sustaining acoustic trauma.

In summary, the Veteran did not begin to experience tinnitus 
until approximately four years after service.  The most 
credible medical evidence of record rejects any link between 
the Veteran's current tinnitus and his military service, to 
include the decreased thresholds of hearing acuity in 
service.  In light of the evidence, the Board concludes that 
the preponderance of the evidence is against the claim, and 
that service connection for tinnitus is not warranted.  See 
generally Gilbert, supra; Ortiz, supra.

Skin Disorder 

The Veteran also alleges he developed a rash on his chest and 
abdomen during service after exposure to an oil or chemical 
fire and that he has suffered from this problem on a regular 
basis to present.  The Board observes that the Veteran's 
service treatment records indicate treatment for a skin rash 
in May 1993.  However, the rash was on the groin, not the 
chest or abdomen.  The diagnosis was probable jock itch.  In 
April and June 1993 the Veteran was also treated for genital 
warts on the penis.  In November 1993, prior to separation, 
the Veteran was afforded a medical examination.  That 
examination included an examination of the skin, as evidenced 
by the physician's notation of the Veteran's tattoos; 
however, the examination report lists no skin problems or 
abnormalities.  In a contemporaneous Report of Medical 
History, the Veteran noted a history of multiple medical 
problems, including sinusitis, tooth or gum troubles, 
possible asthma and blood pressure issues, a fractured right 
forearm, and coughing up blood.  Significantly, the Veteran 
denied any problems or diseases with the skin.

After service, the first documented treatment for his skin 
rash was in April 2006, or over twelve (12) years after 
service.  At that time, the Veteran reported a rash on his 
chest from service.  In support of his claim, the Veteran 
submitted a letter from the April 2006 treatment provider who 
noted the Veteran's reports of approximately 10 year prior 
onset of chest rash following exposure to burning oil or 
other substances during overseas service.  The Veteran 
reported self-treatment with over-the-counter medication 
without resolution.  Based on the foregoing, the treatment 
provider opined that the Veteran's current rash was more 
likely than not related to his military service.  

The Veteran was afforded a VA examination for his skin in 
October 2006.  The Veteran reiterated his claim of developing 
a skin rash on his chest and abdomen in service, for which he 
did not seek treatment in service.  The examiner noted the 
Veteran's in-service treatment for a groin rash and genital 
warts on the penis.  The Veteran reported the skin rash 
occurred mainly in the summer months during humid conditions.  
The examiner noted the April 2006 treatment for a chest rash 
and prescription of triamcinolone 0.1% cream.  The Veteran 
reported the rash had resolved with use of the cream and 
denied any current rash to the chest, abdomen, or groin.  On 
physical examination, there was no rash to the chest or 
abdomen, with normal skin and no erythema.  The assessment 
was skin rash on the chest and abdomen resolved, without 
recurrence.  As there was no observed current skin disorder, 
the examiner was unable to opine whether the chest and 
abdomen skin rash was related to the 1993 groin rash.

A June 2007 treatment record noted a past medical history for 
dermatitis.  The Veteran's abdomen, heart, and lungs were 
examined, without note of dermatitis or other skin problems 
of the chest or abdomen.  Nevertheless, the examiner assessed 
dermatitis.

In January 2008, the original October 2006 VA examiner was 
asked to provide a clarifying opinion as to the etiology of 
the Veteran's skin problems.  The examiner again noted the 
in-service and post-service treatment for skin problems.  As 
to etiology, the examiner noted the in-service rash was for 
jock itch of the groin and genital warts of the penis.  The 
post-service rash was dermatitis of the chest.  Given the 
different locations and diagnoses of skin problems, the 
examiner concluded the Veteran's post-service chest rash was 
unrelated to his in-service jock itch of the groin or genital 
warts of the penis.

Initially, the Board notes that while the Veteran may not 
have a current diagnosis of a skin disorder, notwithstanding 
the unsubstantiated June 2007 treatment record, the Veteran 
did have an active skin disorder at some point during the 
pendency of the appeal.  See McLain v. Nicholson, 21 Vet. 
App. 319 (2007) (holding that the requirement that a claimant 
have a current disability before service connection may be 
awarded for that disability is satisfied when a claimant has 
a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even if no disability is present at the time of the claim's 
adjudication).  As such, the critical inquiry is whether the 
Veteran's post-service skin disability is related to exposure 
to burning oil or chemicals during overseas service or some 
other incident of military service.  Based on consideration 
of the available evidence, the Board concludes it is not.

The Board has considered the Veteran's lay assertion of 
continuity of symptomatology of a skin rash or skin problems 
on the chest and abdomen since the time of his military 
service.  Certainly, he is competent to report sensory or 
observed symptoms such as red or itchy skin.  See Washington, 
supra.  Credibility, however, is an adjudicative 
determination and the Board has "the authority to discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case, the service treatment records 
include complaints of multiple skin issues to other areas of 
the Veteran's body, but no complaints as to a skin rash of 
the chest or abdomen.  Indeed, the Veteran acknowledges he 
did not seek treatment for a skin rash of the chest or 
abdomen in service.  Furthermore, prior to separation the 
Veteran received an extensive physical examination that noted 
the Veteran's tattoos, but no other skin markings or 
abnormalities.  Moreover, a contemporaneous documentation of 
medical problems from the Veteran explicitly denied skin 
problems.  Finally, following service the Board notes the 
Veteran acknowledges he did not seek treatment for a skin 
rash of the chest and abdomen until 2006, more than twelve 
(12) years after service.

Given this record, the Board finds the Veteran's report of 
continuity of symptomatology not credible.  In this regard, 
the Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on the fact that the Veteran 
underwent treatment for skin problems in service, which 
revealed no evidence of the claimed rash on the chest or 
abdomen, and the fact that he underwent physical examination 
at separation extensive enough to note the presence of 
tattoos, but that also revealed no evidence of the rash on 
the chest or abdomen.  Most significantly, the Veteran denied 
any history of skin problems at that time. 

The Board has also considered the April 2006 letter from the 
Veteran's treating physician assistant.  Based on the April 
2006 VA treatment record and April 2006 letter from the 
physician assistant, her opinion that the current skin rash 
of the chest was related to service was based solely on the 
Veteran's representation as to onset.  Accordingly, the Board 
considers the April 2006 nexus opinion to be based on 
incorrect factual premises and, therefore, of no probative 
value here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(holding that the Board may reject a medical opinion that is 
based on facts provided by the Veteran that have been found 
to be inaccurate or that are contradicted by other facts of 
record). 
 
The Board recognizes that even in the absence of a continuity 
of symptomatology service connection may be warranted if the 
evidence supports a conclusion that the disability is related 
to service.  See 38 C.F.R. § 3.303(d).  In this case, 
however, the only evidence as to etiology not based on the 
Veteran's representation of continuity of symptomatology 
fails to establish any link between the Veteran's skin rash 
of the chest and abdomen and his military service.  The 
January 2008 VA examination report addendum specifically 
considered whether the Veteran's skin rash of the chest and 
abdomen was related to in-service skin problems reported.  
Based on the location of the in-service skin problems and the 
nature of those problems, the examiner concluded they were 
unrelated to the Veteran's skin rash of the chest and 
abdomen.  There is no medical evidence of record linking any 
incident of service to the skin rash of the chest and 
abdomen, save those discussed above.

In summary, the Veteran has offered no credible evidence of 
an in-service rash of the chest and abdomen and no credible 
evidence linking an in-service skin problem to the resolved 
skin rash of the chest and abdomen.  For these reasons, the 
Board concludes that the preponderance of the evidence is 
against the claim, and that service connection is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); see generally Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


